NO. 07-00-0210-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      MAY 22, 2002

                         ______________________________


                          ALVIN MARK EILAND, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 268TH DISTRICT COURT OF FORT BEND COUNTY;

                   NO. 31,794; HONORABLE P. K. REITER, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      In three points, appellant Alvin Mark Eiland challenges his conviction of aggravated

assault and the resulting punishment of a two-year probated sentence in the Institutional

Division of the Department of Criminal Justice. In those points, appellant argues the trial

court reversibly erred in 1) admitting evidence of extraneous offenses that prejudiced the

jury against him, 2) failing to follow the jury’s verdict on punishment, and 3) including
unreasonable conditions in probating his sentence. For reasons we later recount, we

affirm the judgment of the trial court.


       In support of his first point contention, appellant references three instances. The

first instance was the admission of testimony from the complainant that she was also the

victim of a 1991 assault by appellant which, she averred, arose from a comment she made

while at dinner with him. After dinner, while in her car on a dark road, appellant slapped

her in the face, she struck back, and when she did so, he pulled out a small caliber pistol,

made her sit on her hands, and told her never to hit him again. Appellant’s only trial

objection to this testimony was to its relevancy.


       Appellant’s second reference is to testimony by the complainant about an alleged

1997 assault upon her by appellant. This gave rise to an assault charge and a protective

order, which was later dropped at her request. Appellant’s only trial objection to this

testimony was that one of the questions was leading, which was overruled, and that

another question did not accurately reflect the evidence. That objection was never ruled

on by the trial court. Appellant’s third reference is to testimony that the complainant’s son

was a witness to the 1997 assault and to another in 1991. There was no trial objection to

this testimony.


       In argument under this point, appellant does not specifically pursue his relevancy

question but, rather, asserts that the admission of the testimony was “improper.” In that




                                             2
connection, Texas Rule of Evidence 4011 provides that “relevant” evidence is “evidence

having any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence.” Rule 402 provides that “[a]ll relevant evidence is admissible, except as

otherwise provided by Constitution, by statute, by these rules, or by other rules prescribed

pursuant to statutory authority.”


       It is well established that a trial court has broad discretion in determining the

admissibility of evidence and its ruling should not be reversed on appeal absent a clear

abuse of discretion. Allridge v. State, 850 S.W.2d 471, 492 (Tex.Crim.App. 1991). Under

the broad definition of relevant evidence, we cannot say the trial court abused its

discretion in its evident determination that the evidence in question was relevant.


       With reference to appellant’s appellate complaint that the evidence was improperly

prejudicial, the record does not show that he made any trial objection on that basis. Texas

Rule of Appellate Procedure 33.1 provides that to preserve a complaint for appellate

review, the record must show that a trial objection was made with sufficient specificity to

make the trial court aware of the complaint and the objection must be ruled on by the court.

See also Fleming v. State, 956 S.W.2d 620, 623 (Tex.App.--Eastland 1997, pet. ref’d).

The proper manner of preserving complaints of the nature appellant attempts to raise here

was explicated in the seminal case of Montgomery v. State, 810 S.W.2d 372


       1
        Later references to rule numbers are to those Rules of Evidence, unless otherwise
specifically noted.

                                             3
(Tex.Crim.App. 1990). By failing to follow that procedure, appellant failed to preserve his

question for our review.


       In addition, we have carefully examined the record and are of the opinion that even

assuming arguendo the testimony was erroneously admitted, its admission was not

sufficient to deprive appellant of a substantial right. See Tex. R. App. P. 44.2(b). See also

Johnson v. State, 889 S.W.2d 12 (Tex.App.--San Antonio 1994, no pet.); Reynolds v.

State, 744 S.W.2d 156 (Tex.App.--Amarillo 1987, pet. ref’d). Appellant’s first point is

overruled.


       Appellant’s second and third point challenges are addressed to the condition of

probation that directs him to pay delinquent child support in the total amount of $16,200

in monthly installments of $800, with the remainder, if any, to be paid before the expiration

of the probation period. In his second issue, appellant contends that by inserting this

condition, the trial judge failed “to follow the jury verdict on punishment by effectively

changing the punishment assessed.” In his third point, he contends the addition of the

child support condition was error because it amounted to an “imposition of unreasonable

conditions of probation against Appellant contrary to [the] jury’s punishment.”


       As we understand appellant’s second point argument, it is that although the trial jury

heard testimony about his deficiency in child support payments, in recommending

probation, “the jury assessed probation without any condition outside of that set forth in

the basic conditions in Article 42.12.” Thus, he reasons, by adding as a condition of his


                                             4
probation that he pay $800 each month toward arrearage and have all arrearage paid

before the expiration of his two-year probation, the trial court “essentially changed the

punishment assessed several days prior by the jury” and in doing so reversibly erred.


       The only authority appellant cites in support of this proposition is “Johnson v. State,

477 S.W.2d 972.” However, we have been unable to locate any such case in Volume 477

of the Southwestern Reporter, 2nd series. However, in considering appellant’s argument,

we note that Texas Code of Criminal Procedure article 42.12 sets out the basic conditions

of probation. Tex. Code Crim. Proc. Ann. art. 42.12 (Vernon Supp. 2002). In relevant part,

section 11(a) of the statute provides:


       The court having jurisdiction of the case shall determine the terms and
       conditions of probation and may, at any time, during the period of probation
       alter or modify the conditions . . . . Terms and conditions of probation may
       include, but shall not be limited to the conditions that the defendant shall
       . . . . (the subsection goes on to list various conditions to be set out).


Thus, by the terms of the statute itself, the trial court was authorized to impose additional

terms and conditions.


       In his third point, appellant argues that the imposition of the condition that required

him to pay an arrearage in child support was unreasonable. As we have noted in our

discussion of appellant’s second point, the statute authorizes the trial court, in the exercise

of its reasonable discretion, to impose conditions upon a probationer in addition to those

specifically set out in the statute. Indeed, Leblanc v. State, 908 S.W.2d 573, 574-75 (Tex.



                                              5
App.--Fort Worth 1995, no pet.), and Lacy v. State, 875 S.W.2d 3, 5 (Tex.App.--Tyler

1994, pet. ref’d), the two cases cited by appellant in connection with his third point,

explicate the standards by which the validity of such additional and non-specified

conditions may be judged.


       It is axiomatic that a probationer is subject to limitations from which ordinary citizens

are free. Simpson v. State, 772 S.W.2d 276, 280-81 (Tex.App.--Amarillo 1989, no pet.).

Even so, a probationer continues to enjoy a significant degree of privacy, and any

restriction upon a probationer’s otherwise inviolable constitutional rights can be justified

only to the extent actually necessitated by the legitimate demands of the probation

process. Thus, proper probationary conditions are those that contribute significantly both

to the rehabilitation of the convicted person and to the protection of society. Id. at 280-81.

A trial court abuses its discretion in imposing a non-statutory condition of probation if it has

all three of the following characteristics:


       1) it has no relationship to the crime;

       2) it relates to conduct that is not of itself criminal; and

       3) it forbids or requires conduct that is not reasonably related to the future
       criminality of the defendant or does not serve the statutory ends of
       probation.


Leblanc, 908 S.W.2d at 574-75; Lacy, 875 S.W.2d at 5.




                                               6
       It is in the light of this explication that we must examine the court-imposed condition

that requires appellant to pay the accrued delinquent child support of $16,200 in monthly

installments of $800 per month. Initially, the condition has no relationship to the crime of

aggravated assault which gave rise to the probation. Although the failure to pay child

support may be punishable by contempt proceedings, including the possibility of

confinement in a county jail until the delinquency is caught up, for the purposes of this

discussion, we will assume that the non-payment of child support is not of itself criminal

in nature.


       However, as stated in article 42.12, the purpose of probation is to serve “the best

interest of justice, the public, and the defendant.” Tex. Code Crim. Proc. Ann. art. 42.12

(Vernon Supp. 2002). It is certainly in the best interest of justice and the public to require

a father to support his children to the best of his ability. Indeed, it is also in the interest of

the defendant that he do so to protect himself from being guilty of contempt of court by

failing to obey court-ordered child support payments to eradicate unexcused delinquencies

in making such payments. That being so, we cannot say that the trial court abused its

discretion in imposing the payment of delinquent child support as a condition of allowing

appellant to serve his sentence without actually being confined in a penal institution.

Appellant’s second and third points are overruled.


       In summary, all of appellant’s points are overruled and the judgment of the trial court

is affirmed.



                                                7
                      John T. Boyd
                       Chief Justice

Do not publish.




                  8